                            UNITED STATES DISTRICT COURT

                            MIDDLE DISTRICT OF LOUISIANA

 OMEGA T. PERRY
                                                   CIVIL ACTION
 VERSUS
                                                   NO. 17-1799-JWD-EWD
 STRATEGIC REALTY CAPITAL, LLC,
 ET AL.

                                     RULING AND ORDER

        This matter comes before the Court on the Motion for Summary Judgment (Doc. 21) filed

by Defendants Latter & Blum Property Management, Inc. (“Latter & Blum”) and Strategic

Realty Capital, LLC (“Strategic Realty”) (collectively, “Defendants”). Pro se Plaintiff Omega T.

Perry opposes the motion. (Doc. 35.) Defendants have filed a reply. (Doc. 38.) Oral argument is

not necessary. The Court has carefully considered the law, the facts in the record, and the

arguments and the submissions of the parties and is prepared to rule. For the following reasons,

Defendants’ motion is denied.

   I.      Relevant Factual Background and Parties’ Arguments

           A. Plaintiff’s Complaint

        Pro se Plaintiff filed a complaint alleging a violation of the Fair Housing Act. (Doc. 1.)

Plaintiff alleges one act of wrongdoing, which allegedly occurred on December 23, 2015.

Specifically, Plaintiff claims: “On 12/23/2015 complainant spoke to leasing agent requesting to

view a 3-bedroom apartment. Request was denied. Caucasian male viewed 3-bedroom

apartments within muniets (sic) of dening (sic) Omega Perry.” (Doc. 1 at 4.) Plaintiff seeks

$25,000,000.00 in damages. (Doc. 1 at 4.)
         Plaintiff attaches to his complaint a “Housing Discrimination Complaint” alleging

discrimination on the basis of race. (Doc. 1 at 3.) Plaintiff provides the following summary of

facts:

         Complainant is African American and therefore a member of a protected group.
         Complainant lives at [XXXX] Flora Lane, Baton Rouge, LA 70810. The apartment
         in question is Place Du Plantier, [XXX] Lee Drive, Baton Rouge, LA 70808. The
         property is owned by Strategic Realty Capital and the property management is
         Latter & Blum Property Management. The Leasing Agent is Essie Uman.
         Collectively, they are the respondents in this matter. The Manager, Brittany (LNU)
         and Assistant Manager, Amber (LNU) were not involved.

         On December 23, 2015, Complainant spoke to Essie Uman, Leasing Agent,
         requesting to view a 3-bedroom apartment. The leasing agent informed
         Complainant the golf cart was not operational and it was too far for her to walk.
         Complainant offered his own vehicle for use and was denied. Complaint was
         allowed to view a 2-berdr.oom and a 1bedroom apartment. As complainant was
         completing an application, a Caucasian male was informed of two 3-bedroom
         apartments available for viewing. The Leasing Agent barrowed a co-worker's
         vehicle to show the apartments. Based On the forgoing, complainant believes he
         was discriminated against in violation of the Act.

(sic throughout) (Doc. 1 at 4.) The complaint further states:

         9. The most recent date on which the alleged discrimination occurred:

         December 23, 2015, and is continuing.

(Doc. 1 at 4.)

            B. Relevant Summary Judgment Evidence

         According to Latter and Blum’s President, Plaintiff “was hired by Latter & Blum and

paid $75.00 to conduct testing activity at Village De Jardin Apartments, specifically to determine

if housing rules and laws were being follows (sic) by the property managers at that location.”

(Affidavit of Joseph S. Pappalardo, Sr., ¶ 2, Doc. 21-3.) Plaintiff’s “investigation took place at

the site on December 23, 2015.” (Pappalardo Affidavit ¶ 3, Doc. 21-3.)



                                                 2
       Plaintiff’s only pieces of evidence are two emails. One reflects that Plaintiff registered

for a drug screen on October 3, 2016. (Doc. 35-1 at 1.) Someone from Latter & Blum named

Kerri Primeaux is carbon copied on the email. (Doc. 35-1 at 1.) A second email from Primeaux

to Plaintiff is dated a few days later and states in relevant part: “HR has notified me that

unfortunately we will not be able to offer you employment at this time. Our offer of employment

was contingent upon passing all pre-employment screenings, and you did not. Thank you for

your time and consideration in this matter.” (Doc. 35-1 at 3.)

       In any event, in or around January 12, 2017, Plaintiff filed a housing complaint with

HUD. (Doc. 21-4.) This complaint is virtually identical to the “Housing Discrimination

Complaint” attached to Plaintiff’s complaint, except that this document contains a signed

statement, dated January 12, 2017, that the “Housing Discrimination Complaint” is true under

penalty of perjury. (Doc. 21-4 at 4.) Again, this complaint alleges that the most recent date of

discrimination was December 23, 2015, and the only allegedly wrongful act in this complaint

occurred on that date. (Doc. 21-4 at 4.) Despite Plaintiff’s statement that the violation is

“continuing,” no other housing violations are alleged in the housing complaint that occurred after

December 23, 2015. (See Doc. 21-4 at 4.)

       On May 24, 2017, the Louisiana Department of Justice issued a letter finding that “there

[was] no reasonable cause to believe that a discriminatory housing practice ha[d] occurred.”

(Doc. 21-5 at 1.) The HUD complaint was thus dismissed. (See Doc. 21-5 at 1–2.)

       Again, Plaintiff’s complaint was filed on December 27, 2017. (Doc. 1.)




                                                  3
           C. Parties’ Arguments

                     1. Defendants’ Original Memorandum (Doc. 21)

       Defendants argue there are two relevant statute of limitations. First, the FHA requires an

administrative complaint no later than one year after the alleged discriminatory housing practice

occurred. Louisiana has a similar standard. Thus, the administrative complaint was untimely.

       Second, FHA claims brought in federal court have a two-year statute of limitations. This

period does not include the time in which the administrative complaint is pending, but that is

only if the underlying administrative complaint was timely filed. If the administrative complaint

is not timely filed, there is no tolling. Here, the HUD complaint was not timely filed.

Consequently, Plaintiff’s complaint was filed more than two years after the alleged unlawful act,

was thus untimely, and so should be dismissed with prejudice.

                     2. Plaintiff’s Opposition (Doc. 35)

       Plaintiff responds that, with respect to the first period, the discriminatory actions took

place on October 3 and 7, 2016, when he was not offered employment with Latter and Blum.

Plaintiff claims other discriminatory acts, such as “black balling, black listing, and racial

discrimination.” (Doc. 35 at 1.) As to the second date, Plaintiff argues that the HUD complaint

was filed December 19, 2016, within the one-year statute of limitations. Further, Defendants’

actions are ongoing. Plaintiff claims that the federal court and clerk’s office were closed from

December 23–26, 2017 for the “Christmas Holiday,” so Plaintiff filed the complaint on the next

business day, December 27, 2017. Plaintiff prays for relief in the amount of $2.4 million.

                     3.Defendants’ Reply (Doc. 38)

       Defendants reply that the issues raised by Plaintiff (i.e., the Defendants’ alleged practice

of “black balling, black listing, and racial discrimination,” of Defendants’ offer of employment,



                                                  4
and Defendants’ leasing of properties) are irrelevant to the instant motion. Additionally, there is

only one date of an alleged violation, and that was December 23, 2015. Plaintiff offers no

evidence that he filed on or before December 19, 2015, other than self-serving statements in

briefing. The HUD complaint sent to Defendants contains a date of January 12, 2017, well after

Plaintiff’s alleged date. Further, December 26, 2017, was not a legal holiday. Moreover,

Plaintiff is wrong that the conduct was “ongoing,” as Plaintiff provides no subsequent acts of

discriminatory conduct and provides no factual allegations. Thus, while the damages may be

ongoing, the conduct was not. Defendants analogize to the continuing tort doctrine.

   II.      Relevant Standard

         “The court shall grant summary judgment if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.

Civ. P. 56(a). If the mover bears his burden of showing that there is no genuine issue of fact, “its

opponent must do more than simply show that there is some metaphysical doubt as to the

material facts. . . . [T]he nonmoving party must come forward with ‘specific facts showing that

there is a genuine issue for trial.’ ” See Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475

U.S. 574, 586–87, 106 S. Ct. 1348 (1986) (internal citations omitted). The non-mover's burden is

not satisfied by “conclusory allegations, by unsubstantiated assertions, or by only a ‘scintilla’ of

evidence.” Little v. Liquid Air Corp., 37 F.3d 1069, 1075 (5th Cir. 1994) (citations and internal

quotations omitted). “Where the record, taken as a whole, could not lead a rational trier of fact to

find for the nonmoving party, there is no ‘genuine issue for trial.’ ” Matsushita Elec. Indus. Co.,

475 U.S. at 587 (citation omitted). Further:

         In resolving the motion, the court may not undertake to evaluate the credibility of
         the witnesses, weigh the evidence, or resolve factual disputes; so long as the
         evidence in the record is such that a reasonable jury drawing all inferences in favor



                                                  5
          of the nonmoving party could arrive at a verdict in that party's favor, the court must
          deny the motion.

International Shortstop, Inc. v. Rally's, Inc., 939 F.2d 1257, 1263 (5th Cir. 1991).

   III.      Discussion

          Preliminarily, the Court agrees with Defendants on a few points. Contrary to most of

Plaintiff’s brief, the sole act of discrimination alleged by Plaintiff is the one that occurred on

December 23, 2015. The other acts raised by Plaintiff in his opposition are not part of Plaintiff’s

complaint and will not be considered in the instant motion—or at later stages of these

proceedings. If Plaintiff wishes to add these claims, he must file a motion asking for leave to do

so. This motion will be referred to the Magistrate Judge for consideration. But, for present

purposes, the alleged December 23, 2015, act of discrimination is the only one before the Court.

          Second, Plaintiff submits no summary judgment evidence to oppose and dispute the

relevant evidence provided by Defendants. Plaintiff’s sole exhibit relates to his alleged

employment with Latter & Blum, but this issue of fact is not material to whether Plaintiff’s claim

is barred by the statute of limitations. Further, Plaintiff’s blanket assertion that his HUD

complaint was filed “by or before December 19, 2016” is also unsupported by the evidence, and

in fact contradicts his own signed and dated HUD complaint. (Doc. 21-4 at 4.) Plaintiff’s

invitation for this Court to obtain such evidence from “HUD records or by contacting Rose W.

Hampton a Compliance Officer Protection Division at the Attorney General’s Office” is also

insufficient to preclude summary judgment.

          Nevertheless, Defendants must still be entitled to summary judgment based on the facts

in evidence. Phrased another way, “so long as the evidence in the record is such that a

reasonable jury drawing all inferences in favor of the nonmoving party could arrive at a verdict




                                                    6
in that party's favor, the court must deny the motion.” International Shortstop, Inc., 939 F.2d at

1263.

        Under the Fair Housing Act, 42 U.S.C. § 3601 et seq., an aggrieved person may file an

administrative complaint “not later than one year after an alleged discriminatory housing practice

has occurred or terminated[.]” 42 U.S.C. § 3610(a)(1)(A). Additionally, “[a]n aggrieved person

may commence a civil action in an appropriate United States district court or State court not later

than 2 years after the occurrence or the termination of an alleged discriminatory housing

practice[.]” 42 U.S.C. § 3613(a)(1)(A). “The computation of such 2-year period shall not

include any time during which an administrative proceeding under this subchapter was pending

with respect to a complaint or charge under this subchapter based upon such discriminatory

housing practice.” Id. § 3613(a)(1)(B).

        Defendants cite two cases for the proposition that, if the administrative complaint is not

timely filed, then the Plaintiff is not entitled to the tolling period described in § 3613(a)(1)(B).

See Fair Hous. Council of Or. v. Cross Water Dev., LLC, No. 08-5755, 2009 WL 799685, at *2

(W.D. Wash. Mar. 24, 2009) (“There being no timely filed administrative complaint with HUD,

there is no basis for application of the statutory tolling provision” (citing Gartrell v. Gaylor, 981

F.2d 254, 256–57 (5th Cir. 1993)); Virgillo v. Reid Realty, Inc., No. 06-5615, 2007 WL 4287310,

at *2 n. 1 (W.D. Wash. Dec. 4, 2007), aff'd, 328 F. App'x 566 (9th Cir. 2009) (“This tolling

provision [of § 3613(a)(1)(B)] is inapplicable to Plaintiff as she did not perfect her administrative

proceeding within the one-year statute of limitations applicable to the administrative complaint

process.” (citation omitted)). Defendants contend that, because the alleged improper conduct

occurred on December 23, 2015, and because the HUD complaint was filed on January 12, 2017,

Plaintiff is not entitled to § 3613(a)(1)(B)’s tolling.



                                                   7
       Even assuming Plaintiff is not entitled to § 3613(a)(1)(B)’s tolling, Plaintiff’s claim is

time-barred only if his filing suit on December 27, 2017, was outside the two-year statute of

limitations for a December 23, 2015, discriminatory act. To resolve this issue, the Court must

look to Federal Rule of Civil Procedure 6.

       Rule 6 states in relevant part:

       (a) Computing Time. The following rules apply in computing any time period
       specified in these rules, in any local rule or court order, or in any statute that does
       not specify a method of computing time.

               (1) Period Stated in Days or a Longer Unit. When the period is stated in
               days or a longer unit of time:

                       (A) exclude the day of the event that triggers the period;

                       (B) count every day, including intermediate Saturdays, Sundays,
                       and legal holidays; and

                       (C) include the last day of the period, but if the last day is a Saturday,
                       Sunday, or legal holiday, the period continues to run until the end of
                       the next day that is not a Saturday, Sunday, or legal holiday.

Fed. R. Civ. P. 6(a)(1).

       Thus, under Rule 6(a)(1)(C), Plaintiff was not required to file his Complaint on

December 23–25, 2017. December 23, 2017 was a Saturday. December 24, 2017, was a

Sunday. December 25, 2017, was Christmas Day, a “legal holiday” under Fed. R. Civ. P.

(a)(6)(A).

       Similarly, and importantly, the Court takes judicial notice of the fact that the Middle

District of Louisiana Clerk’s Office was closed on December 26, 2017, in observance of the

Christmas holidays. Fed. R. Evid. 201(b). This is true despite the fact that December 26, 2017,




                                                   8
is not a “legal holiday,” as that phrase is defined by Rule 6.1 The critical question then becomes

whether Plaintiff was required to file his complaint on December 26, 2017, or whether he could

wait until December 27, 2017.

           The Court finds that Plaintiff was not required to file suit on December 26, 2017, because

of Rule 6(a)(3). This section provides:

           (3) Inaccessibility of the Clerk's Office. Unless the court orders otherwise, if the
           clerk's office is inaccessible:

                    (A) on the last day for filing under Rule 6(a)(1), then the time for filing is
                    extended to the first accessible day that is not a Saturday, Sunday, or legal
                    holiday;

Fed. R. Civ. P. 6(a)(3). The Advisory Committee notes explain:

           Rule 6(a) [was] amended to acknowledge that weather conditions or other events
           may render the clerk’s office inaccessible one or more days. Parties who are
           obliged to file something with the court during that period should not be penalized
           if they cannot do so.

Fed. R. Civ. P. 6, Advisory Committee Notes to 1985 Amendments. A later Advisory Committee

Note also states:

           The text of the rule no longer refers to “weather or other conditions” as the reason
           for the inaccessibility of the clerk's office. The reference to “weather” was deleted
           from the text to underscore that inaccessibility can occur for reasons unrelated to
           weather, such as an outage of the electronic filing system. Weather can still be a
           reason for inaccessibility of the clerk's office. The rule does not attempt to define
           inaccessibility. Rather, the concept will continue to develop through caselaw, see,

1
    Rule 6(a)(6) provides:

           (6) “Legal Holiday” Defined. “Legal holiday” means:

                    (A) the day set aside by statute for observing New Year's Day, Martin Luther King Jr.'s
                    Birthday, Washington's Birthday, Memorial Day, Independence Day, Labor Day,
                    Columbus Day, Veterans' Day, Thanksgiving Day, or Christmas Day;
                    (B) any day declared a holiday by the President or Congress; and
                    (C) for periods that are measured after an event, any other day declared a holiday by the
                    state where the district court is located.

Fed. R. Civ. P. 6(a)(6).

                                                           9
       e.g., William G. Phelps, When Is Office of Clerk of Court Inaccessible Due to
       Weather or Other Conditions for Purpose of Computing Time Period for Filing
       Papers under Rule 6(a) of Federal Rules of Civil Procedure , 135 A.L.R. Fed. 259
       (1996) (collecting cases).

Fed. R. Civ. P. 6, Advisory Committee Notes to 2009 Amendment.

       Two of the cases cited by the Advisory Committee Note’s A.L.R. article have

recognized that Clerk’s Offices were inaccessible for purposes of Rule 6(a) when they were

closed for a courthouse holiday. See Epperly v. Lehmann Co., 161 F.R.D. 72, 76 (S.D. Ind.

1994) (finding that, when last day of period fell on the day following Thanksgiving, a “day

on which the clerk’s office was closed by order of the Court, the last day of the period fell”

on the following Monday); cf. United States v. Certain Real Prop. in Waterboro, 812 F.

Supp. 259, 260 (D. Me. 1991) (noting, “The Court has excluded December 31, 1991, as

though it were a holiday because the Court was closed for business that day. The

Government, therefore, had the benefit of an extra day not contemplated by Fed. R. Civ. P.

6(a) in which to file[,]” as December 31 fell in the middle of the Government’s response

deadline rather than the end).

       Based on all of this authority, the Court finds that Plaintiff was not required to file

his complaint on December 26, 2017, because the Clerk’s Office was closed for a

courthouse holiday. Consequently, Plaintiff had until December 27, 2017, to file his

complaint timely. Because Plaintiff did so, Defendants’ motion for summary judgment

will be denied.




                                                 10
   IV.      Conclusion

         Accordingly,

         IT IS ORDERED that the Motion for Summary Judgment (Doc. 21) filed by Defendants

Latter & Blum Property Management, Inc. and Strategic Realty Capital, LLC is DENIED.

               Signed in Baton Rouge, Louisiana, on January 30, 2019.




                                              S
                                       JUDGE JOHN W. deGRAVELLES
                                       UNITED STATES DISTRICT COURT
                                       MIDDLE DISTRICT OF LOUISIANA




                                              11
